Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation application of U.S. Pat. App. Ser. No. 16/573,541 filed Sep. 17, 2019, now patent 11,269,780. claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022, 3/1/2022, 3/9/2022, 4/28/2022, 7/11/2022 and 10/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al., US 2020/0081848 A1, in view of Li et al., US 2020/0159419 A1.
Regarding claims 1,12 and 19, BAE teaches a system comprising: 
a first memory device of a first memory type (Fig.16 and section 0138; the type of the second device 325); 
a second memory device of a second memory type (Fig.16; the type of the first storage device 315); and 
a processing device (the host 100 of Fig.16) configured to: store data at one or more first virtual addresses allocated to an application, the first virtual addresses corresponding to the first memory device (section 0143; the second storage device 325 may store second data, and the second data may be accessed by the host 100 using the second virtual address); the second virtual addresses corresponding to the second memory device (section 0008; section 0143; the first storage device 315 may store first data, and the first data may be accessed by the host 100 using the first virtual address 300).  
BAE does not clearly teach determine that a future frequency of use of the stored data by the application will be greater than a threshold; and in response to determining that the future frequency of use will be greater than the threshold, store the data at one or more second virtual addresses allocated to the application.
However, Li teaches determine that a future frequency of use of the stored data by the application will be greater than a threshold; and in response to determining that the future frequency of use will be greater than the threshold (abstract and section 0081 and section 0085), store the data at one or more second virtual addresses allocated to the application (abstract and section 0081 and section 0085; it is taught as the system writes the first data to the selected on physical medium and Fig.8A; the physical medium can be the fast cache medium). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Li into BAE's storage device such as determine that a future frequency of use of the stored data by the application will be greater than a threshold; and in response to determining that the future frequency of use will be greater than the threshold, store the data at one or more second virtual addresses allocated to the application because this will result in the enhancement and improvement of both the efficiency and performance of the storage system (section 0059 of Li).         
Regarding claim 2, BAE teaches a latency of the second memory device is less than a latency of the first memory device (section 0117 and section 0134; the access time of the buffer memory 285 may be relatively faster compared to the access time of the memory device 280).  

Regarding claim 3, BAE teaches storing the data at the second virtual addresses comprises moving the stored data from the first memory device to the second memory device (Fig.21 and section 0103; the memory controller 215 may modify the page table 155 from the physical addresses corresponding to the extended storage device after the prefetch into the physical addresses corresponding to the storage region 210 before the prefetch to thereby restore the physical addresses back to their original values. For example, after the host 100 is finished accessing the storage device 200, the memory controller 215 may change the physical addresses of the page table 155 that correspond to the extended storage device after the prefetch operation back to the physical addresses that correspond to the storage region 210 before the prefetch operation, thereby restoring the physical addresses back to their original values). 

Regarding claim 4, BAE teaches the stored data is moved by updating a page table that includes one or more virtual pages corresponding to the first virtual addresses (section 0103; the memory controller 215 may modify the page table 155 from the physical addresses corresponding to the extended storage device after the prefetch into the physical addresses corresponding to the storage region 210 before the prefetch to thereby restore the physical addresses back to their original values). 
 
Regarding claim 5, BAE and Li teach the claim invention as shown above, Li further teaches determining that the future frequency of use will be greater than the threshold comprises determining a context of the application (section 0061; it is taught as identifying the data is cold data or hot data).  

Regarding claim 8, BAE and Li teach the claim invention as shown above, Li further teaches determining that the future frequency of use will be greater than the threshold comprises determining a number of read or write accesses for a given time period (section 0082; During operation, the system receives a request to write first data to a storage device (operation 832). The system selects, based on at least one factor, at least one of a plurality of physical media of the storage device to which to write the first data).  

Regarding claim 13, BAE teaches the first and second memory devices are of different memory types (section 0138).  

Allowable Subject Matter
Claims 6-7, 9-11, 14-18 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include determining that the future frequency of use will be greater than the threshold further comprises associating the determined context with data regarding a historical access pattern of the application in combination with the other claimed limitations as described in the claim 6. 
The limitations not found in the prior art of record include determining that the future frequency of use will be greater than the threshold comprises evaluating a historical access pattern in combination with the other claimed limitations as described in the claim 7. 
The limitations not found in the prior art of record include determining that the future frequency of use will be greater than the threshold comprises evaluating a historical access pattern in combination with the other claimed limitations as described in the claim 9 (claims 10-11 are depended on claim 9). 
The limitations not found in the prior art of record include determining that the future frequency of use will be greater than the threshold comprises evaluating a historical access pattern in combination with the other claimed limitations as described in the claim 14 (claims 15-18 are depended on claim 14). 
The limitations not found in the prior art of record include determining that the future frequency of use will be greater than the threshold is based on access patterns regarding usage of cache memory in combination with the other claimed limitations as described in the claim 20. 

Conclusion
	Kazi et al., US 2019/0205033 A1 teaches a method for execution by a dispersed storage and task (DST) processing unit of a dispersed storage network includes determining to store data in a storage pool utilizing a maximum accessibility approach. A storage unit performance factor is determined for a plurality of storage units of the storage pool. A number of instances of data storage per storage unit is established based on the storage unit performance factor. A replication factor across the plurality of storage units of the storage pool is also established.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133